Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 1 of 9



                         UNITED STATES DISTRICT COURT FOR THE
                             SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO.:

 TAMMY POESSY,
 an individual,
                Plaintiff,

 vs.

 UNITED OF OMAHA LIFE
 INSURANCE COMPANY/
 MUTUAL OF OMAHA
 a corporation,

             Defendant.
 _________________________________/


                                         COMPLAINT

        The Plaintiff, Tammy Poessy, (“Plaintiff” and/or “, MS. POESSY”) by and through her

 undersigned attorneys, sues the Defendant, UNITED OF OMAHA LIFE INSURANCE

 COMPANY/MUTUAL OF OMAHA, (“Defendant” and/or “MUTUAL OF OMAHA”), and

 alleges as follows:

                                 Jurisdiction, Venue & Parties


        1.      This is a civil action arising under the Employee Retirement Income Security Act

 of 1974, 29 U.S.C. §1001 et seq. (“ERISA”).

        2.      This Court has jurisdiction pursuant to 28 U.S.C. §1331 and specifically 29

 U.S.C. §1132(e).

        3.      Venue is proper pursuant to 28 U.S.C. §1391 and specifically 29 U.S.C.

 §1132(e)(2), because an action may be brought in the district where the plan is administered,




                                                1
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 2 of 9



 where the breach took place, or where the defendant resides or may be found. Both the breach

 occurred and Defendant may be found in this judicial district.

        4.      At all times material hereto, MS. POESSY has been a resident and citizen of the

 State of Florida, specifically, Broward County, Florida.

        5.      At all times material hereto, MS. POESSY was an employee of ETI Financial

 Corporation, who is the listed Plan Sponsor in the Summary of Short-Term Disability (“STD”)

 and Long-Term Disability (“LTD”) Benefits.1

        6.      At all times material hereto, ETI Financial Corporation has an office location and

 can be found in Broward County, Florida.

        7.      At all times material hereto, MUTUAL OF OMAHA, who is listed as the Plan

 Insurer in the SPD, has an office location, can be found, and is a resident of Omaha, Nebraska.

        8.      At all times material hereto, MS. POESSY was a participant, within the meaning

 of 29 U.S.C. §1002 (7), in the Plan insured by MUTUAL OF OHAMA, who does business in the

 State of Florida. A copy of what MUTUAL OF OMAHA purported to Plaintiff during the

 administrative process to be the SPD which allegedly describes the Plan is attached hereto as

 Exhibit A.2

        9.      At all times material hereto, MUTUAL OF OMAHA pays claims under the Plan

 from its own general assets, makes the final determination to pay or deny claims under the Plan,




 1
   Exhibit A was produced by Mutual of Omaha to Plaintiff during the administrative claims
 process. Mutual of Omaha did not provide Plaintiff with a copy of the Plan. While Mutual of
 Omaha contends that Exhibit A is a true and correct copy of the Summary of STD and LTD
 Benefits (“Summary”), Plaintiff is unaware at this time of whether MUTUAL OF OMAHA’s
 assertion is accurate and/or whether the Summary accurately describes the Plan or is consistent
 with the Plan terms.
 2
   See id.
                                                 2
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 3 of 9



 and is a for-profit corporation, and as such operates under an inherent financial conflict of

 interest in administering claims.

        10.     Prior to filing this present action, MS. POESSY has fulfilled all conditions

 precedent, including the exhaustion of administrative remedies and/or the exhaustion of such

 administrative remedies is excused.

                                         General Allegations


        11.     As a participant in the Plan, MS. POESSY is entitled to receive disability benefits

 under the Plan if she meets the definition(s) of disability.

        12.     The UNITED OF OMAHA Summary provides that the Plan contains the

 following provisions relevant to a determination of disability: 3


                Disability and Disabled mean that because of an Injury or
                Sickness, a significant change in Your mental or functional
                abilities has occurred, as a result of which:

                    a) during the Elimination Period, You are prevented from
                       performing at least one of the Material Duties of Your
                       Regular job (on a part-time of full time bases); and
                    b) after the Elimination Period, You are:
                           1. prevented from performing at least one of the
                               Material Duties of Your Regular Job (on a part-time
                               or fulltime basis); and
                           2. unable to generate Current Earnings which exceed
                               99% of Your Basic Weekly Earnings due to that
                               same Injury or Sickness

        13.     The SPD states that the Plan provides MS. POESSY with STD and LTD benefits

 if she becomes disabled under the terms of the plan.



 3
  As indicated, MUTUAL OF OMAHA did not provide MS. POESSY with a copy of the Plan.
 The Summary sets forth the aforementioned Definition of Disability.
                                                   3
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 4 of 9



        14.     MS. POESSY’S pre-disability occupation was as a Vice President of Marketing

 and Sales.

        15.     On or about December 29, 2017, MS. PLOESSY became prevented from

 performing the material duties of her Regular Job because of injuries and illness, which includes

 chronic sporadic seizures and migraine headaches as a result of a stroke in May 2012, resulting

 in chronic body aches and pains, nausea, chronic fatigue and weakness, and severe cognitive

 impairments.

        16.     MS. POESSY filed a claim for short-term disability with MUTUAL OF OMAHA

 on March 14, 2018.

        17.     On June 6, 2018, despite an evaluation of Ms. POESSY’s occupational duties and

 extensive medical records supporting her condition, MUTUAL OF OMAHA denied MS.

 POESSY’s claim.

        18.     Accordingly, MS. POESSY appealed MUTUAL OF OMAHA’s decision on

 January 15, 2019.

        19.     Thereafter, on April 25, 2019, MS. POESSY filed a claim for Long-Term

 Disability benefits under the Plan to which MUTUAL OF OMAHA was required to respond

 within 45 days from the date of application.

        20.     During this time, MUTUAL OF OMAHA upheld their short-term disability

 determination in a letter dated May 31, 2019.

        21.     On June 10, 2019, MUTUAL OF OMAHA sent a letter to MS. POESSY

 indicating that it was taking an extension of up to 30 days pursuant to the ERISA Claims

 Regulations. 29 CFR § 2560.503-1 (f) (3).




                                                 4
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 5 of 9



        22.     Accordingly, MUTUAL OF OMAHA had until July 10, 2019 to render a decision

 on MS. POESSY’s Long-Term Disability claim.

        23.      MUTUAL OF OMAHA did not provide notice, “prior to the end of the first 30-

 day extension period” or any time thereafter, that “due to matters beyond the control of the plan,

 a decision [could] not be rendered within that extension period.” 29 CFR § 2560.503-1 (f) (3).

        24.     Defendant did not render a decision or provide MS. POSSEY with a claim

 determination notice on or before July 10, 2019.

        25.     Accordingly, on July 15, 2019, Plaintiff’s counsel contacted Defendant via

 telephone to inquire about the late decision and left a voicemail message for Eric Waddle, the

 MUTUAL OF OMAHA insurance adjuster assigned to Plaintiff’s case.

        26.     On July 16, 2019, Plaintiff’s counsel sent a letter to Eric Waddle and Trish Pellet

 via facsimile inquiring about the late LTD claim decision.

        27.     On July 17, 2019, Plaintiff’s counsel spoke to a MUTUAL OF OMAHA

 representative with the first name of Chris and was informed that a decision notice had not yet

 been issued to Plaintiff or drafted by MUTUAL of OMAHA. Plaintiff was also informed that

 Mr. Waddle was out of town and a decision could not issued by MUTUAL OF OMAHA

 regarding Plaintiff’s LTD claim until Mr. Waddle returned.

        28.     MUTUAL OF OMAHA was unable to provide Plaintiff’s counsel with a date in

 which Defendant would render a claim determination as to Plaintiff’s LTD claim or issue notice

 to Plaintiff of that claim determination.

        29.     Defendant failed to render a claim decision and provide Plaintiff with notice of

 said decision within the time frames required by the applicable ERISA regulation, and to date,

 has failed to render a decision and provide Plaintiff with notice of same.



                                                    5
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 6 of 9



           30.   29 CFR § 2560.503-1 (l) (2) provides that “In the case of a claim for disability

 benefits, if the plan fails to strictly adhere to all the requirements of this section with respect to a

 claim, the claimant is deemed to have exhausted the administrative remedies available under the

 plan, except as provided in paragraph (l)(2)(ii) of this section. Accordingly, the claimant is

 entitled to pursue any available remedies under section 502(a) of the Act on the basis that the

 plan has failed to provide a reasonable claims procedure that would yield a decision on the merits

 of the claim. If a claimant chooses to pursue remedies under section 502(a) of the Act under such

 circumstances, the claim or appeal is deemed denied on review without the exercise of discretion

 by an appropriate fiduciary.”

           31.   As Defendant has failed to strictly adhere to all requirements pertaining to the

 timely issuance of rendering a claim decision as to Plaintiff’s LTD claim, Plaintiff’s claim for

 LTD benefits has been deemed denied and Plaintiff has fulfilled all conditions precedent to the

 filling of this lawsuit.

           32.   MS. POESSY has been forced to retain the services of the undersigned attorneys

 in order to prosecute this action and is obligated to pay a reasonable attorneys’ fee.


                                               COUNT I

                 Action to Recover Plan Benefits, Enforce Rights Under the Plan
                             & Clarify Entitlement to Plan Benefits
                              Pursuant to 29 U.S.C. §1132 (a)(1)(B)

           33.   Plaintiff, MS. POESSY, hereby incorporates by reference all of the allegations

 contained in paragraphs 1 through 32 of this Complaint, as if they were specifically recited

 herein.




                                                    6
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 7 of 9



        34.     Under the terms of the Plan, Defendant, MUTUAL OF OMAHA, agreed to

 provide MS. POESSY with Disability insurance benefits if she became disabled in accordance

 with the terms and conditions set forth within the Plan.

        35.     On or about December 29, 2017, MS. POESSY became disabled in accordance

 with the terms and conditions set forth in the Plan and continuously remained and remains

 Disabled under the terms of the Plan to date.

        36.     From March 14, 2018 to date, Defendant, MUTUAL OF OMAHA, has failed and

 refuses to pay MS. POESSY the Disability benefits set for in the Plan owed to her.

        37.     MS. POESSY has satisfied all conditions precedent under the Plan and is thus

 eligible to receive benefits for she has not waived or otherwise relinquished her entitlement to

 benefits.

        38.     Defendant, MUTUAL OF OMAHA’s, termination and denial of Disability

 benefits to MS. POESSY was and is contrary to and in breach of the terms of the Plan, and was

 and is contrary to clear, compelling and substantial medical evidence, vocational evidence, and

 other evidence and information that supports MS. POESSY’s Disability claim.

        39.     MUTUAL OF OMAHA’s claim denial is wrong, unreasonable, and tainted by

 conflict as it is contrary to and in breach of the terms of the Plan, and is based on unfair claims

 handling including: an incomplete review of MS. POESSY‘s medical evidence, vocational

 evidence, and other evidence and information that supports her disability claim.

        40.     Accordingly, Plaintiff, MS. POESSY, is entitled to Disability benefits since

 March 14, 2018.

        41.     Each monthly benefit owed to Plaintiff, MS. POESSY, is a liquidated sum, and

 became liquidated on the date the payment was due and payable.



                                                  7
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 8 of 9



        42.      Accordingly, Plaintiff, MS. POESSY, is entitled to pre-judgment interest on each

 such payment.

        43.      Defendant’s, MUTUAL OF OMAHA’s, decisions to deny MS. POESSY’s

 disability benefit claim, and not render a timely decision, was influenced by its financial conflict

 of interest that arises from MUTUAL OF OMAHA paying claims under the Plan from its own

 general assets while also making the final determination to pay or deny claims under the Plan

 and being a for-profit corporation, and Defendant, MUTUAL OF OMAHA, has failed to apply

 the   provisions    of    the   Plan   consistently       with   respect   to   similarly   situated   Plan

 participants/claimants.

        44.      Furthermore, Defendant, MUTUAL OF OMAHA, has failed to afford MS.

 WELLIVER a full and fair review and subjected MS. POESSY to an unreasonable claims

 process according to 29 U.S.C. § 1133 and 29 C.F.R. § 2560.503-1.

        45.      As a direct result of Defendant’s actions and inactions, MS. POESSY has incurred

 significant costs and attorney’s fees.

        46.      Accordingly, Plaintiff, MS. POESSY, is entitled to recover reasonable costs and

 attorneys’ fees incurred, pursuant to ERISA, 29 U.S.C. § 1132(g)(1).

        WHERFORE, Plaintiff, MS. POESSY, prays that this Honorable Court grant her the

 following relief:

        1)       A declaratory judgment herein declaring:

                 a. Plaintiff, MS. POESSY, is disabled pursuant to the language and within the

                     meaning of the Plan issued and insured by Defendant, MUTUAL OF

                     OMAHA;




                                                       8
Case 0:19-cv-61808-RS Document 1 Entered on FLSD Docket 07/18/2019 Page 9 of 9



                b. Defendant, MUTUAL OF OMAHA, is obligated to pay disability benefits to

                   Plaintiff, MS. POESSY, pursuant to the Plan and shall pay all benefits in

                   arrears due and owing since the denial of benefits, plus interest thereon;

                c. Plaintiff, MS. POESSY, shall be entitled to recoup all interest, costs,

                   attorney’s fees pursuant to 29 U.S.C. §1132(g)(1); and

                d. Plaintiff, MS. POESSY, may return to this Court, upon motion, to seek further

                   declaratory relief in the event that it becomes necessary;

        2)      An award to Plaintiff, MS. POESSY, for all benefits due her under the terms of

                the Plan, due and owing since the denial of Disability benefits by Defendant,

                AETNA, plus interest thereon;

        3)      An award to Plaintiff, MS. POESSY, of her reasonable costs and attorney’s fees

                pursuant to 29 U.S.C. §1132(g)(1); and

        4)      Such other and further relief as this Court may deem just and proper.

 Respectfully submitted this 18th day of July, 2019.

                                              DI LAW GROUP
                                              Attorneys for Plaintiff
                                              3201 W Commercial Blvd
                                              Suit 227
                                              Fort Lauderdale, Florida 33309
                                              Tel: (954) 497-9910
                                              Fax: (954) 989-9999

                                              /s/ Alicia Paulino-Grisham
                                              Alicia Paulino-Grisham
                                              Florida Bar No.: 0676926
                                              E-mail: alicia@dilawgroup.com




                                                 9
